Proceeding pursuant to CPLR article 78, inter alia, to review a determination of the State Commissioner of Social Services, dated October 8, 1976 and made after a statutory fair hearing, which affirmed a determination of the local agency to discontinue petitioner’s grant of assistance in the category of aid to families with dependent children because her husband was found to be living in the household. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. We find the determination to be supported by substantial, competent evidence. Margett, J. P., Rabin, Titone and Mollen, JJ., concur.